AO 245B (CASDRev. 08/l3) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT Co                                           JAN 22 2019
                                           SOUTHERN DISTRICT OF CALIFORN A
                                                                                                   CL.ERK. U.S. DISTRICT COURT
             UNITED STATES OF AMERICA 	                               JUDGMENT IN                     f~~~1SE CALIFORNIA
                                                                      (For Revocation of Probation or u                    DEPUTY
                                                                      (For Offenses Committed On or After November 1, 1987)
                                v.
              JUAN MANUEL CARRILLO (1)
                                                                         Case Number:        13CR2453-GPC

                                                                      RUSSOM GEBREAB
                                                                      Defendant's Attorney
REGISTRA TION NO.               39319298
0­
THE DEFENDANT:
     admitted guilt to violation of allegation(s) No.        1

o
                                                           --------------------------- after denial of guilty. 

     was found guilty in violation of allegation(s) No.

Accordiof!ly, the court has adiudicated that the defendant is guilty of the following allegation(s): 


Allegation Number                 Nature of Violation 

            1                     Unlawful use of a controlled substance and/or Failure to Test




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      January 18. 2019



                                                                      HON. Gonzalo P. Curiel
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                  13CR24S3-GPC 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JUAN MANUEL CARRILLO (1) 	                                              Judgment - Page 2 of 4
CASE NUMBER:               13CR2453-GPC 


                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 4 months




 o	    Sentence imposed pursuant to Title 8 USC Section 1326(b).
       The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 o	    The defendant shall surrender to the United States Marshal for this district:
             at
                  ------------------ A.M.                     on
                                                                   --------------------------------------
       o 	 as notified by the United States Marshal.
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o     Prisons: 

             on or before 

       o 	 as notified by the United States Marshal. 

             as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on 	                                         to
                                                                             -------------------------------
 at                               ---      , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By 	                   DEPUTY UNITED STATES MARSHAL




                                                                                                       13CR24S3-GPC
